DETAILED ACTION
This final action is in response to Remarks filed on 12/17/2020.
Claim 9 was cancelled in the amendments filed on 03/15/2016.
Claims 21-23 were added in the amendments filed on 08/04/2017.
Claim 2 was cancelled in the amendments filed on 12/05/2017.
Claim 24 was added in the amendments filed on 12/05/2017.
Claim 3 was cancelled in the amendments filed on 04/04/2018. 
Claim 20 was cancelled in the amendments filed on 07/20/2020.
Claims 1, 4-8, 10-19, and 21-24 are pending and are presented for examination.

Response to Arguments
Applicant’s arguments filed on 12/17/2020 with respect to claims 1, 4-8, 10-19, and 21-24 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding the 101 rejection, examiner has fully considered applicant’s arguments and the present amendments, however applicant’s arguments and the current amendments do not overcome the judicial exception of an abstract idea.
Applicant states that the current claims are not directed towards an abstract idea as detailed in these four evaluations: 1) Whether The Claims Merely Recite An Abstract Idea Without Significantly More, 2) Whether The Claims Recite Subject Matter Without Any Practical Benefit, 3) Whether The Claims Recite Subject Matter That Fails To Utilize Technology In Any New Way, and 4) Whether The Claims Merely Recite Methods of Organizing Human Activity, see pages 7-9.
Certain Methods of Organizing Human Activity. The concepts of promoting a merchant to friends of a user by taking images while at a merchant location, displaying advertisements to the user from the merchant, and posting the images and the advertisements to selected friends of a social network for a decision involve commercial or legal interactions such as advertising, marketing, or sales activities/behavior and performance of managing personal behavior, relationships, or interactions between people.
In response to reason 2, as stated above the concepts as claimed of location-based advertising and/or social network advertising are related to Certain Methods of Organizing Human Activity. The operations of the mobile device are not new and improved functions that are implemented in the technology, thus the specific uses of a cell phone does not render the claimed subject matter patent eligible. Creating a poll or question/vote on a decision making process and posting it to the internet such as social media applications is not a novel concept and associating the user’s location with merchants for providing advertisements is not a novel concept.
In response to reason 3, the ordered combination of well-known limitations, results in well-known practice and is not significantly more than the judicial exception of an abstract idea because the limitations does not improve computer technology nor the functioning of the computer. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea because the additional elements fail to integrate the abstract idea into a practical application and because the claim recites elements that are well-understood, routine, and conventional activity in a technical field. When these limitations are viewed in combination, it still does not produce an inventive/novel concept of location-based and/or social network advertising. Additionally, even if the limitations are performed in sequence, the claimed invention does not provide an inventive/novel concept that includes additional elements that amount to more than the judicial exception of an abstract idea. 


however, these concepts are merely Certain Methods of Organizing Human Activity. The limitations of the present application are directed towards location-based and/or social network advertising. The method does not recite steps in a novel sequence in which creates a new inventive concept. The limitations when considered individually or in an ordered combination, do not produce an inventive concept of location-based and/or social network advertising. 
In BASCOM, the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. However, the current claims are not considered as an inventive concept because the limitations and/or additional limitations in a combination is not directed towards a nonconventional and non-generic arrangement of known, conventional elements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 10-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
Independent claims 1, 10, and 16 recite in part, while operating under the exclusive discretion of the user, selecting one or more confidants/friends; using a network to post to the group of friends information including (a) the logo and (b) a set of choices plurality of user inputs) to assist the user in making a personal decision; retrieve contemporaneous advice from at least some of the group of friends with respect to the set of choices; and retrieve from the mobile device a consolidation of the retrieved advice; posting a message that indicates the user has made a decision; and wherein the set of choices 
The limitations of claims 1, 10, and 16 “in part, while operating under the exclusive discretion of the user, selecting one or more confidants/friends; using a network to post to the group of friends information including (a) the logo and (b) a set of choices plurality of user inputs) to assist the user in making a personal decision; retrieve contemporaneous advice from at least some of the group of friends with respect to the set of choices; and retrieve from the mobile device a consolidation of the retrieved advice; posting a message that indicates the user has made a decision; and wherein the set of choices includes at least first and second images that were taken by the mobile device at the user’s current location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of managing personal behavior, relationships, or interactions between people but for the recitation of generic computer components. 
That is, other than reciting “using an application executing upon the mobile device to execute the steps of the method”, nothing in the claim elements preclude the steps from practically organizing human activity. For example, but for the “using an application executing upon the mobile device to execute the steps of the method” limitation, “selecting, posting/sending, and retrieving steps” in the context of these claims encompass commercial or legal interactions such as advertising, marketing, or sales activities/behaviors and/or managing personal behavior, relationship, or interactions between people such as social activities, teaching, and following rules/instructions. 
If claim limitations, under its broadest reasonable interpretation, covers the performance of commercial/legal interaction and/or managing personal behavior/relationships/interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite the judicial exception of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations of the claimed invention are not improvements to the technology.

using an application executing upon the mobile device to execute the steps of the method; using the mobile device to derive current GPS location information; and send the GPS location information to a distal service that associates the user’s location with a merchant and returns a set of merchant advertisements comprising a logo of the merchant based upon receipt of the GPS location information”. 
The mobile communication device is recited at a high-level of generality (e.g., the mobile device comprising an application (software) for execution of the method by a processor on the mobile device) such that it amounts no more than mere instructions to apply the exception using a generic computer component of the mobile device. 
The limitation of “using the mobile device to derive current GPS location information” is pre-solution activity and does not provide a technical improvement to the technology therefore this limitation does not integrate the abstract idea into a practical application.
The limitation of “send the GPS location information to a distal service that associates the user’s location with a merchant and returns a set of merchant advertisements comprising a logo of the merchant based upon receipt of the GPS location information” is pre-solution activity and does not provide a technical improvement to the technology therefore this limitation does not integrate the abstract idea into a practical application.
Accordingly, these additional elements, individually and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The elements does not integrate into a practical application because these elements are mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea and/or because these elements are just adding insignificant extra-solution activities to the judicial exception, see MPEP 2106.05. Thus, the claims are directed to the judicial exception of an abstract idea.


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations does not improve computer technology nor the functioning of the computer. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea because the claims include additional elements that are well-understood, routine, and conventional activity in a technical field. 
The ordered combination of well-known limitations, results in well-known practice and is not significantly more than the judicial exception of an abstract idea.
Furthermore, examiner would like to point out that the combination of ordinary and customary limitations does not create a new inventive concept and further does not utilize technology in new ways. For example, the background of Altman (20080133336) discloses the known concept of location-based advertising. The background of Ur (20130290084) discloses the known concept of social network advertising. 
As additional evidence, Barasch (20070026958) discloses the concept of on-the-run advice in which on-the-run advice is provided for users to obtain quick answers to specific questions. Furthermore, Bradford (20130132221) discloses the concept of creating a poll with choices/options (images of products) for other users to select in which a user will receive that advice and make a decision from those suggestions; this is an example of social influence in which the poll is published on eBay as well as other social networks so that other users can vote and give advice pertaining to a specific item.
Additionally, a merchant providing a user logos and/or advertisements based on the user’s location being at or around the store is not a new concept, but instead is routine and conventional in the technology of location based advertising. For example, Courtney (20140222956) discloses that concept of targeting location-based communication in which a user while at a retail location may receive an offer 
The technique of using a mobile device to obtain current GPS location information and send the current GPS location information to a remote service/server in which returns logos (advertisements) is a well-known concept in location-based advertising, see Altman and Courtney. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Thus, independent claims 1, 10, and 16 considering all claim limitations both individually and in an ordered combination, do not amount to significantly more than the judicial exception of an abstract idea. Therefore, the claims are not patent eligible. 
Regarding claims 4, 6-8, 14-15, 17, and 22-24, these claims recite in part, taking images by the mobile device at the location; displaying store information to users; posting a message that the user has made a decision; sending the decision to the group of friends; receiving feedback indicating that the user has made a decision; generating decision using created image; posting choices based on GPS of user; providing location information; tagging the images; and posting content to the group of friends while at the location of the merchant. These claims are directed towards the abstract idea of Certain Methods of Organizing Human Activity. 
Regarding 5, 11-13, and 18-21, these claims recite in part, the logo comprises an advertisements related to the location; the choices are images and/or text; the decision advice includes the selections corresponding to the choices; the selections comprises votes and/or comments; the network is a data communication network; the data communication network is LAN, WAN, etc.; the communication devices are smartphone, tablet, etc.; and the mobile device is a smartphone, tablet, etc.. These claims are considered an additional limitations. However, these claims are not significantly more than the judicial exception of an abstract idea because the limitations are mere data representation and/or data gathering in which does not improve the technology or a technical field. 
Moreover, the additional limitations do not improve the technology or a technical field because these limitations may be insignificant extra-solution activities to the judicial exception (see MPEP 2106.05(g)) and/or may be limitations that are generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-5, 8, 10-13, 16, 18-19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20090063379) in view of Ennals et al. (20090076897) in view of Calman et al. (20120229657).

Regarding claim 1, Kelly teaches a method of utilizing software operating on a mobile device to rapidly obtain advice from a custom group of friends, regarding a pending decision, the method comprising a user executing the following steps in sequence [Kelly abstract, ¶0029, and ¶0099-¶0100: method for soliciting advice for a decision question wherein content and advertisements are sent to other users in the decision question]: 

using a network to post to the group of friends information including (a) the logo and (b) a set of choices to assist the user in making a personal decision [Kelly ¶0029, ¶0032, and ¶0100: the information including an advertisement (logo) and content (choices, images, etc.) are sent to the recipients in which the recipients provides feedback or responses pertaining to the decision question];
retrieve contemporaneous advice from at least some of the group of friends with respect to the set of choices [Kelly ¶0031, ¶0035, ¶0039, ¶0045, and ¶0074: advice (response/feedback) is retrieved from the recipients with respect to a decision question comprising choices/images]; and
retrieve from the mobile device a consolidation of the retrieved advice [Kelly ¶0039, ¶0045-¶0047, and ¶0074: retrieved advice (response/feedback) is aggregated and/or averaged for an advice-seeker to make a decision based on the recipients’ advice].
However, Kelly does not explicitly teach using the mobile device to derive current GPS location information; send the GPS location information to a distal service that associates the user’s location with a merchant and returns a set of merchant advertisements comprising a logo of the merchant based upon receipt of the GPS location information; and wherein the set of choices includes at least first and second images that were taken by the mobile device at user’s current location.
Ennals teaches using the mobile device to derive current GPS location information [Ennals ¶0016-¶0021: the current GPS location of the user is determined by the mobile device of the user]; and 
send the GPS location information to a distal service that associates the user’s location with a merchant and returns a set of merchant advertisements based upon receipt of the GPS location information [Ennals ¶0016-¶0021 and ¶0047: the mobile device communicates the current GPS location of the user to server and/or a retailer that distributes advertisements of a merchant to the mobile device associated with the user currently at the location of the merchant/store based on GPS location receipt indicating the user’s location]; and 


A person of ordinary skilled in the art would have been motivated to make such modification because it provides the technique of location-based advertising in which provides advertisements based on the geographic location of the user as explained in ¶0021 of Ennals.
However, Kelly-Ennals does not explicitly teach advertisements comprising a logo of the merchant; and wherein the set of choices includes at least first and second images that were taken by the mobile device at user’s current location.
Calman teaches advertisements comprising a logo of the merchant [Calman ¶0034 and ¶0070: the advertisements may be a logo of the business/store/merchant]; and
wherein the set of choices includes at least first and second images that were taken by the mobile device at user’s current location [Calman ¶0062-¶0065 and ¶0113: while a user is at a retail store, the user takes images and posts/shares the images to the social network for reviews and opinions].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Kelly-Ennals with the teachings of Calman in order to incorporate advertisements comprising a logo of the merchant; and wherein the set of choices includes at least first and second images that were taken by the mobile device at user’s current location.
A person of ordinary skilled in the art would have been motivated to make such modification because it allows user to receive information such as reviews or opinions about a product that was captured by the user’s mobile device before purchasing the product as explained in ¶0113 of Calman.

Regarding claims 10 and 16, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 10 and 16 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 4, Kelly-Ennals-Calman teaches method of claim 1. 
Calman further teaches wherein the at least first and second images were taken by the mobile device at the location [Calman ¶0062-¶0065 and ¶0113: while a user is at a retail store, the user takes images and posts/shares the images to the social network for reviews and opinions]. The same rationale as in claim 1.

Regarding claim 5, Kelly-Ennals-Calman teaches method of claim 1. 
Calman further teaches wherein the logo comprises an advertisement related to the commercial location [Calman ¶0034 and ¶0070: the advertisements may be a logo of the business/store/merchant in which relates to the location of the business/store/merchant]. The same rationale applies in claim 1.

Regarding claim 8, Kelly-Ennals-Calman teaches method of claim 5. 
Kelly further teaches further comprising using the mobile device to send a post decision question to the group of friends [Kelly ¶0034, ¶0038-¶0039, ¶0045, and ¶0100: the user can post a decision question and secondary questions pertaining to the decision question].

Regarding claim 11, Kelly-Ennals-Calman teaches non-transitory computer readable storage medium of claim 10.
Kelly further teaches wherein the set of choices include at least one of a set of images and a set of text images [Kelly ¶0029, ¶0032, ¶0038-¶0039, ¶0045, and ¶0053: questions and other text can be posted along with the content (choices, images, etc.) and advertisement].

Regarding claim 12, Kelly-Ennals-Calman teaches non-transitory computer readable storage medium of claim 10.
Kelly further teaches wherein the decision advice includes a set of selections corresponding to the set of choices [Kelly ¶0029, ¶0053, and figure 3A: the decision question/advice include two or more selections corresponding to the two or more choices, e.g., the choices associated with the decision question may include Stanford, UCSC, etc.].

Regarding claim 13, Kelly-Ennals-Calman teaches non-transitory computer readable storage medium of claim 12.
Kelly further teaches wherein the set of selections comprises a set of votes and/or a set of comments [Kelly ¶0029, ¶0032, ¶0039, ¶0045, and ¶0094: the selections include votes and/or comments, e.g., likes, dislikes, comments, responses, feedback, etc.].

Regarding claim 18, Kelly-Ennals-Calman teaches system of claim 16.
Kelly further teaches wherein the at least one network is a data communication network [Kelly ¶0026 and figure 1: the network is a data communication network such as the Internet 106].

Regarding claim 19, Kelly-Ennals-Calman teaches system of claim 18.
Kelly further teaches wherein the data communication network is selected from a group consisting of: Internet, a local area network (LAN), a wide area network (WAN), wired Ethernet, wireless Ethernet, cellular wireless network and any other network capable of transmitting information [Kelly ¶0026 and figure 1: the network is a data communication network such as the Internet 106].

Regarding claim 21, Kelly-Ennals-Calman teaches method of claim 1. 
Kelly further teaches wherein the mobile device is selected from a group consisting of. a cellular telephone, a smartphone, a wireless-enabled personal digital assistant, a tablet, a personal computer, and an electronic notebook [Kelly ¶0026, ¶0028, and figure 1: the client machines are cell phones and/or any other device capable of running software such as a web browser for receiving and transmitting data using the Internet 106].





Regarding claim 22, Kelly-Ennals-Calman teaches method of claim 1. 
Calman additionally teaches further comprising using the mobile device to provide location information to the confidant [Calman ¶0062-¶0065 and ¶0113: while a user is at a retail store, the user takes images and posts/shares the images to friends of the social network for reviews and opinions, thus location information is provided to the user]. 

Regarding claim 24, Kelly-Ennals-Calman teaches method of claim 1. 
Calman further teaches wherein the step of using the network to post to the group of friends occurs while the user is at a location of the merchant [Calman ¶0062-¶0065 and ¶0113: while a user is at a retail store, the user takes images and posts/shares the images to friends of the social network for reviews and opinions, thus the user is at the location of the merchant and would like to review opinions about a product before purchasing]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20090063379) in view of Ennals et al. (20090076897) in view of Calman et al. (20120229657) in view of Chatterjee et al. (20110282725).

Regarding claim 6, Kelly-Ennals-Calman teaches method of claim 1. 
However, Kelly-Ennals-Calman does not explicitly teach wherein the merchant has an option to display store location information to at least one of the user and the group of friends.
Chatterjee teaches wherein the logo comprises an address of the merchant [Chatterjee ¶0006, ¶0033, ¶0037, and ¶0052: the advertisement includes the retail store address of the merchant (store location) for where the advertisement is valid for redemption in which the user’s location is determined for providing the address of the merchant in proximity to the user].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Kelly-Ennals-Calman with the teachings of Chatterjee in order to incorporate wherein the merchant has an option to display store location information to at least one of the user and the group of friends.
.

Claims 7, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20090063379) in view of Ennals et al. (20090076897) in view of Calman et al. (20120229657) in view of Bradford et al. (20130132221).

Regarding claim 7, Kelly-Ennals-Calman teaches method of claim 1. 
However, Kelly-Ennals-Calman does not explicitly teach further comprising using the mobile device to post a message that the user has made a decision with respect to the set of choices.
Bradford teaches further comprising using the mobile device to post a message that the user has made a decision with respect to the set of choices [Bradford ¶0071 and figure 20D: voters receive notification on Facebook that the originator has ended the poll and the voters are provided with the poll landing page link to view the results and purchase the dress].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Kelly-Ennals-Calman with the teachings of Bradford in order to incorporate further comprising using the mobile device to post a message that the user has made a decision with respect to the set of choices.
A person of ordinary skilled in the art would have been motivated to make such modification because it allows the user to choose participants to receive advice from and participants are able to seek additional suggestions from other people; this is an example of social influence in which the poll is published on eBay as well as social networks so that other users can vote and give advice pertaining to a specific item as explained at ¶0070-¶0071 of Bradford.


Regarding claim 14, Kelly-Ennals-Calman teaches non-transitory computer readable storage medium of claim 10.
However, Kelly-Ennals-Calman does not explicitly teach further comprising receiving a feedback related to the message that indicates the user has made a decision from the one or more confidants.
Bradford teaches further comprising receiving a feedback related to the message that indicates the user has made a decision from the one or more confidants [Bradford ¶0071 and figure 20D: voters receive notification on Facebook that the originator has ended the poll and the voters are provided with the poll landing page link to view the results and purchase the dress].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Kelly-Ennals-Calman with the teachings of Bradford in order to incorporate further comprising receiving a feedback related to the message that indicates the user has made a decision from the one or more confidants.
A person of ordinary skilled in the art would have been motivated to make such modification because it allows the user to choose participants to receive advice from and participants are able to seek additional suggestions from other people; this is an example of social influence in which the poll is published on eBay as well as social networks so that other users can vote and give advice pertaining to a specific item as explained at ¶0070-¶0071 of Bradford.

Regarding claim 23, Kelly-Ennals-Calman teaches method of claim 1. 
However, Kelly-Ennals-Calman does not explicitly teach wherein the step of using the at least first and second images to create a set of choices further comprises using the mobile device to tag the at least first and second images.
Bradford teaches wherein the step of using the at least first and second images to create a set of choices further comprises using the mobile device to tag the at least first and second images [Bradford ¶0051, ¶0055, ¶0058, ¶0060, and ¶0074-¶0075: users are able to tag the photographs with text strings and tag items in the photographs, e.g., tag an image and/or a content in the image along with a question and/or a comment].

A person of ordinary skilled in the art would have been motivated to make such modification because it allows the user to choose participants to receive advice from and participants are able to seek additional suggestions from other people; this is an example of social influence in which the poll is published on eBay as well as social networks so that other users can vote and give advice pertaining to a specific item as explained at ¶0070-¶0071 of Bradford.
NOTE: Additionally, Bradford ¶0071 and figure 20D discloses if the user wants to know additional information of the image, the users can continue to chat and comment regarding the poll; thus Bradford teaches using the mobile device to send a post decision question to the group of friends.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20090063379) in view of Ennals et al. (20090076897) in view of Calman et al. (20120229657) in view of Lyren (20140195345).

Regarding claim 15, Kelly-Ennals-Calman teaches non-transitory computer readable storage medium of claim 10.
However, Kelly-Ennals-Calman does not explicitly teach wherein the method facilitates using the source communication device from a user to generate the pending decision using an augmented image created by combining the image and the advertisement.





Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Kelly-Ennals-Calman with the teachings of Lyren in order to incorporate wherein the method facilitates using the source communication device from a user to generate the pending decision using an augmented image created by combining the image and the advertisement.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes customized advertisements as an effective technique to market products and/or services to users (social media contacts) in which would greatly impact a users’ decision to purchase the products and/or services as explained at ¶0043 and ¶0080 of Lyren.

Regarding claim 17, Kelly-Ennals-Calman teaches system of claim 16.
However, Kelly-Ennals-Calman does not explicitly teach wherein the system facilitates dynamic posting of the set of choices based on a GPS location of a user.
Lyren teaches wherein the system facilitates dynamic posting of the set of choices based on a GPS location of a user [Lyren ¶0021, ¶0072, ¶0078-¶0079, ¶0081, ¶0114-¶0115, and ¶0150: the user assists in customizing the advertisement by determining/selecting which image from the pictures that the user took to add/insert into the advertisements in order to create the customized advertisement wherein the images may be different choices of a products to purchase at the retail store location]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Kelly-Ennals-Calman with the teachings of Lyren in order to incorporate wherein the system facilitates dynamic posting of the set of choices based on a GPS location of a user.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLIFTON HOUSTON/             Examiner, Art Unit 2453                                                                                                                                                                                           



/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453